     Case 3:20-cv-01037-SMY Document 8 Filed 10/14/20 Page 1 of 2 Page ID #155




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

     UPRIGHT LAW LLC, et al.,              )
                                           )
                  Appellant,               )
                                           )
     vs.                                   )            Case No. 20-CV-1006-SMY
                                           )
     NANCY GARGULA, United States Trustee, )
                                           )
                  Appellee.                )

                                              ORDER

    YANDLE, District Judge:

           This matter is before the Court sua sponte. Appellant Upright Law, LLC filed Notices of

    Appeal in 35 bankruptcy cases seeking review of an Order of the Bankruptcy Court denying its

    motion to close case. Pursuant to Federal Rule of Civil Procedure 42(a), a court may consolidate

    actions when they “involve a common question of law or fact.” Here, the actions involve a

    challenge by the same Appellant law firm to the same Bankruptcy Court Order and involve

    common questions of law and fact. Accordingly, the following cases are hereby

    CONSOLIDATED:


UpRight Law, et al. v. Gargula, 20-cv-1006-SMY        UpRight Law, et al. v. Gargula, 20-cv-1026-SMY

                                                      UpRight Law, et al. v. Gargula, 20-
Brucker, et al. v. Gargula, 20-cv-1007-SMY
                                                      cv-1027-SMY

UpRight Law, et al. v. Gargula, 20-cv-1008-SMY        UpRight Law, et al. v. Gargula, 20-cv-1028-SMY
Burns, et al. v. Gargula, 20-cv-1009-SMY              Beckemeyer, et al. v. Gargula, 20-cv-1029-SMY
UpRight Law, et al. v. Gargula, 20-cv-1010-SMY        UpRight Law, et al. v. Gargula, 20-cv-1030-SMY

McClatchery, et al. v. Gargula, 20-cv-1012-SMY        UpRight Law, et al. v. Gargula, 20-cv-1031-SMY
Wise, et al. v. Gargula, 20-cv-1013-SMY               Curry, et al. v. Gargula, 20-cv-1032-SMY



                                              Page 1 of 2
     Case 3:20-cv-01037-SMY Document 8 Filed 10/14/20 Page 2 of 2 Page ID #156




UpRight Law, et al. v. Gargula, 20-cv-1015-SMY       UpRight Law, et al. v. Gargula, 20-cv-1033-SMY

UpRight Law, et al. v. Gargula, 20-cv-1016-SMY       UpRight Law, et al. v. Gargula, 20-cv-1034-SMY

UpRight Law, et al. v. Gargula, 20-cv-1017-SMY       UpRight Law, et al. v. Gargula, 20-cv-1035-SMY

UpRight Law, et al. v. Gargula, 20-cv-1018-SMY       UpRight Law, et al. v. Gargula, 20-cv-1036-SMY

UpRight Law, et al. v. Gargula, 20-cv-1019-SMY       UpRight Law, et al. v. Gargula, 20-cv-1037-SMY

Dennis, et al. v. Gargula, 20-cv-1020-SMY            UpRight Law, et al. v. Gargula, 20-cv-1038-SMY

UpRight Law, et al. v. Gargula, 20-cv-1021-SMY       Turner, et al. v. Gargula, 20-cv-1039-SMY

Schnack, et al. v. Gargula, 20-cv-1022-SMY           UpRight Law, et al. v. Gargula, 20-cv-1040-SMY

UpRight Law, et al. v. Gargula, 20-cv-1023-SMY       UpRight Law, et al. v. Gargula, 20-cv-1041-SMY

Miller Law, et al. v. Gargula, 20-cv-1024-SMY        Potter, et al. v. Gargula, 20-cv-1042-SMY

UpRight Law, et al. v. Gargula, 20-cv-1025-SMY



           The Clerk of Court is DIRECTED to file a copy of this Order in the above cases. All

    future filings shall be made in case number 20-cv-1006-SMY.

           IT IS SO ORDERED.

           DATED: October 14, 2020



                                                      STACI M. YANDLE
                                                      United States District Judge




                                             Page 2 of 2
